Harvey, J.
(dissenting): I think it clear from the allegations of the petition, the former decisions of this court, and the general rule of law elsewhere, that had the city not spread sawdust on the pavement over the crosswalk at the intersection there would have been no liability on the city for injuries sustained by plaintiff in the fall. The opinion of the court, in my judgment, has the effect of penalizing the city for its effort to improve the situation by placing sawdust at the crosswalk. I think it should be held, as a matter of law, that the city should not be so penalized.